Exhibit 10.55

EXECUTION COPY

AMENDMENT NO. 4

TO

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 4 (this “Amendment”) dated as of December 21, 2007 is entered
into among JWPR CORPORATION (“JWPR”), as Seller and Servicer, LIBERTY STREET
FUNDING LLC (“Liberty”), as the sole Conduit, and THE BANK OF NOVA SCOTIA, as
agent (in such capacity, the “Agent”) and as the sole Financial Institution (in
such capacity, the “Financial Institution” and together with the Conduit, the
“Purchasers”). Capitalized terms used herein without definition shall have the
meanings ascribed thereto in the “Receivables Purchase Agreement” referred to
below.

PRELIMINARY STATEMENTS

Reference is made to that certain Second Amended and Restated Receivables
Purchase Agreement dated as of March 24, 2006, among JWPR, Liberty, the Agent,
the Managing Agents and the Financial Institutions from time to time party
thereto (as amended, restated, supplemented or modified from time to time, the
“Receivables Purchase Agreement”). The parties hereto have agreed to, among
other things, amend the Receivables Purchase Agreement.

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

SECTION 1. Amendment. Subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, the parties hereto agree that the Receivables
Purchase Agreement is hereby amended as follows:

(a) Exhibit I to the Receivables Purchase Agreement is hereby amended to amend
and restate the definitions of “Collection Account” and “Collection Account
Agreement” in their entirety as follows:

“Collection Account” means each bank account, concentration account, depositary
account, lock-box account or similar account in which any Collections are
collected or deposited, including, without limitation, those accounts listed on
Exhibit IV.

“Collection Account Agreement” means (i) in the case of all Receivables other
than the UK Receivables, an agreement substantially in the form of Exhibit VI
among any Originator, Seller, the Agent and a Collection Bank, (ii) in the case
of all UK Receivables, the Deed of Trust and Charge, together with the notice
required to be given to the applicable Collection Bank thereunder and (iii) any
other “blocked account agreement”, “account control agreement” or any other
equivalent thereof pursuant to which the Agent is granted “control” of a
Collection Account.



--------------------------------------------------------------------------------

(b) Exhibit IV to the Receivables Purchase Agreement is hereby amended and
restated in its entirety as Exhibit IV hereto.

SECTION 2. Representations and Warranties.

(a) JWPR represents and warrants that this Amendment constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(b) JWPR represents and warrants that on the date hereof, before and after
giving effect to this Amendment, (i) no Amortization Event or Potential
Amortization Event has occurred and is continuing, (ii) the Purchaser Interests
of the Purchasers do not exceed the Maximum Purchaser Percentage and (iii) each
of the representations and warranties of JWPR set forth in the Receivables
Purchase Agreement is true and correct in all material respects.

SECTION 3. Conditions Precedent. This Amendment shall become effective on and as
of the date hereof (the “Effective Date”) upon receipt by the Agent of duly
executed counterpart signature pages to this Amendment from each party hereto.

SECTION 4. Reference to and Effect on the Transaction Documents.

(a) Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Purchase Agreement to “this Receivables Purchase Agreement”, “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be a reference to the Receivables Purchase Agreement, as amended or
otherwise modified hereby, and (ii) each reference to the Receivables Purchase
Agreement in any other Transaction Document or any other document, instrument or
agreement executed and/or delivered in connection therewith, shall mean and be a
reference to the Receivables Purchase Agreement as amended or otherwise modified
hereby.

(b) Except as specifically amended or modified above, the terms and conditions
of the Receivables Purchase Agreement, all other Transaction Documents and any
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or any Purchaser
under the Receivables Purchase Agreement or any other Transaction Document or
any other document, instrument or agreement executed in connection therewith,
nor constitute a waiver of any provision contained therein, in each case except
as specifically set forth herein.

 

2



--------------------------------------------------------------------------------

SECTION 5. Reaffirmation of Performance Undertaking. JohnsonDiversey, Inc.
(i) reaffirms all of its obligations under the Performance Undertakings,
(ii) acknowledges that the Agent, as a party to the Receivables Purchase
Agreement, enjoys the benefits of each Performance Undertaking, and
(iii) acknowledges and agrees that each Performance Undertaking remains in full
force and effect (including, without limitation, after giving effect to this
Amendment).

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois.

SECTION 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 9. Fees and Expenses. JWPR, as Seller, hereby confirms its agreement to
pay on demand all reasonable costs and expenses of the Agent or the Purchasers
in connection with the preparation, execution and delivery of this Amendment and
any of the other instruments, documents and agreements to be executed and/or
delivered in connection herewith, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel to the Agent or the Purchasers with
respect thereto.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

JWPR CORPORATION By:  

/s/ Tony A. Sebranek

Name:   Tony A. Sebranek Title:   Vice President LIBERTY STREET FUNDING LLC, as
a Conduit By:  

/s/ Jill A. Gordon

Name:   Jill A. Gordon Title:   Vice President THE BANK OF NOVA SCOTIA, as a
Financial Institution and Managing Agent By:  

/s/ Darren Ward

Name:   Title:  

 

ACKNOWLEDGED AND AGREED: JOHNSONDIVERSEY, INC. By:  

/s/ Lori P. Marin

Name:   Lori P. Marin Title:   Vice President & Corporate Treasurer

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

 

Name of Originator

  

Bank Name & Address

   Account Number   

Name & Address of Associated Lock-Box

JohnsonDiversey, Inc.

(JDINA)

  

LaSalle Bank NA

135 S. LaSalle Street Chicago, IL 60603

   5800400664    1589 Paysphere Circle Chicago, IL 60674

JohnsonDiversey, Inc.

(US Chemical)

  

LaSalle Bank NA

135 S. LaSalle Street Chicago, IL 60603

   5800400706    2205 Paysphere Circle Chicago, IL 60674 The Butcher Company
Inc.   

LaSalle Bank NA

135 S. LaSalle Street Chicago, IL 60603

   5800400789    2350 Paysphere Circle Chicago, IL 60674

JohnsonDiversey, Inc.

(Professional Consumer Branded Products)

  

LaSalle Bank NA

135 S. LaSalle Street Chicago, IL 60603

   5800400672    1696 Paysphere Circle Chicago, IL 60674

JohnsonDiversey, Inc.

(Americlean)

  

LaSalle Bank NA

135 S. LaSalle Street Chicago, IL 60603

   5800400698    1760 Paysphere Circle Chicago, IL 60674

JohnsonDiversey, Inc.

(DuBois)

  

LaSalle Bank NA

135 S. LaSalle Street Chicago, IL 60603

   5801012070    6655 Paysphere Circle Chicago, IL 60674